Citation Nr: 0909524	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

Entitlement to service connection for chronic residuals of a 
brain tumor, to include hearing loss and seizures.

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in August 2008 when it was remanded to 
provide the Veteran with a hearing before a Veterans' Law 
Judge.  However, the Veteran's representative has indicated 
that the Veteran was unable to attend such a hearing due to 
his poor health.  In such a case, the request for a hearing 
will be considered to have been withdrawn.  38 C.F.R. 
§ 20.704(d).  His appeal will thus be adjudicated without 
further delay based upon all the evidence presently of 
record.

We note, however, that the Veteran and his wife presented 
sworn testimony in support of his claim during an August 2004 
hearing before an RO decision review officer.  The transcript 
of this hearing is of record and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran's brain tumor was not initially manifest 
during service or within one year of discharge from service, 
and is not otherwise related to service.

2.  The Veteran's bilateral hearing loss was not incurred 
during service, or for many years after service, and is not 
related to his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a brain tumor is not 
warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a brain tumor which was surgically 
removed in 1985 was a slow-growing tumor which had its 
inception during service.  In support of this theory, he 
asserts he was experiencing difficulty swallowing during 
service and he attributes this swallowing problem to the 
effects of the brain tumor.  He contends his hearing loss is 
either due to noise exposure during service or is a residual 
of his brain tumor.  Thus, he seeks either direct service 
connection or secondary service connection for his currently-
shown bilateral hearing loss.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the Veteran was informed of these elements with 
regard to the claim decided herein in a letter of December 
2002, prior to the initial adjudication in the matter.  The 
Veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, we observe that no disability rating or effective 
date will be assigned as a result of the instant decision.

With regard to the VA's duty to assist the Veteran in 
developing evidence to support his claim, we note that the 
Veteran's representative has requested that the VA obtain an 
independent medical opinion as to the etiology and likely 
date of onset of the Veteran's brain tumor.  The Board has 
seriously considered this request, but upon review, we find 
that such an opinion is not necessary to decide the Veteran's 
claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, as is set 
forth below in greater detail, the record contains ample 
medical evidence upon which to base a firm conclusion as to 
whether service connection for residuals of a brain tumor is 
warranted, including statements from the Veteran's own 
physician and the reports of the 1985 surgery which removed 
the tumor.  In particular, the June 2007 VA medical opinion 
represents everything one would desire from a medical opinion 
obtained for adjudicative purposes, in that the examiner 
reviewed the file thoroughly, and supports his conclusions 
with reference to the facts of the case, medical principles, 
and a complete explanation as to each conclusion reached.  
Additionally, the examiner provided specific and cogent 
commentary upon the opinion rendered by the Veteran's 
physician.

The Veteran's service medical records, private medical 
records, VA medical records, Social Security records, and VA 
medical examinations have been obtained in support of the 
Veteran's claims.  The Veteran presented sworn testimony in 
support of his claims during an August 2004 RO hearing.  He 
and his representative have presented relevant written 
argument in support of his claims.  We are satisfied that all 
relevant and obtainable evidence pertaining to the issues 
decided herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a brain tumor or an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year of the Veteran's discharge from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Residuals of a brain tumor

The Veteran's service medical records are negative for any 
neurological problems, including dysphagia, seizures, or any 
other brain-related symptomatology. 

During the August 2004 RO hearing, the Veteran testified that 
his brain tumor had been initially diagnosed in 1985.  
Although the medical evidence of record does not include the 
initial medical diagnosis of a brain tumor, the report of 
surgery performed in November 1985 is of record.  According 
to the report, the presenting symptomatology which led to the 
diagnosis of the brain tumor was a series of left-handed 
jacksonian seizures.  During the surgery, a right inferior 
temporal lobectomy was performed to remove what was later 
identified in the pathology report as a grade II leiomyoma.  

Following the surgery, the Veteran apparently underwent 
radiation therapy.  He also continued to experience seizures, 
apparently as a consequence of the brain surgery.  He takes 
anti-seizure medication for control of the seizures to this 
day.  

As noted above, the Veteran contends that his brain tumor had 
its inception during service and that service connection for 
the residuals of the tumor and the residuals of the surgery, 
to include his currently-shown seizure condition, is 
warranted.  In support of this theory of entitlement, he has 
submitted statements from his brother and from a fellow 
serviceman, who recall that the Veteran had difficulty 
swallowing upon occasions during service, as well as 
occasional slurring of his speech.  The Veteran's wife has 
also submitted a written statement and hearing testimony to 
the effect that since she has known the Veteran, beginning in 
1979, she had noticed he had difficulty swallowing, choking, 
and sometimes difficulty breathing.  

The Veteran has also submitted a September 2003 medical 
opinion from a private physician who asserts, "[i]t is well-
known that the beginning of a seizure disorder or a beginning 
of a tumor in the temporal lobe area can indeed cause 
swallowing disorder."  The physician then opined that the 
difficulties the Veteran experienced during service 
represented "the initiation of his symptomatology."  The 
physician acknowledges that "This is a very complex case 
since the onset of the temporal lobe tumor symptoms was quite 
subtle," but then urges that "If there is any question as 
to causation, then the reasonable doubt must be resolved in 
favor of the veteran claimant."  The same physician wrote a 
second letter in March 2005, in which he reiterated his 
previous assertion that the difficulty swallowing which the 
Veteran manifested during service represented the initial 
manifestation of a brain tumor and/or seizures.   

The Veteran underwent a VA neurological examination in June 
2007.  In conjunction with a clinical examination of the 
Veteran, the examiner reviewed the medical evidence in the 
Veteran's claims file, to include reports of a VA swallowing 
evaluation, VA speech testing, and the letters from the 
Veteran's private physician.  The report includes an 
extensive medical history, as elicited from the Veteran and 
his wife, and correlated with the contemporaneous medical 
records.  Following the examination, records review and 
history, the examiner concluded that "[w]hile there is no 
way to definitively prove that the tumor was not present, it 
is nevertheless highly unlikely that a tumor of this grade 
(grade II) would have grown so slowly that it would not 
become clinically evidence for over 15 years."  The examiner 
also concluded that the Veteran's swallowing difficulty as 
reported during service did not represent the onset of the 
tumor, as asserted by the private physician.  In support of 
this conclusion, he provided the following explanation:

[The] claim that his difficulty swallowing is a 
result of seizures due to his brain tumor is not 
supported by the clinical evidence.  First, there 
is no clear documentation as to when the 
swallowing difficulties first began.  Even if we 
were to assume that his dysphagia truly began in 
the late 1960s, it is less likely as not due to 
his tumor, since (as stated above) it is unlikely 
that the tumor was present at that time.  Second, 
by their own description , his definitive seizures 
are always characterized by an alteration of 
consciousness.  He and his wife both state that he 
is fully aware of each time that he chokes.  This 
is not consistent with his stereotyped complex 
partial seizures.  Third, they also clearly stated 
that choking occurs only when eating or drinking.  
If this were truly a manifestation of seizures, it 
would be expected to occur randomly and not only 
when trying to eat.  Fourth, despite resection of 
his tumor and effective treatment of his 
stereotyped complex partial seizures, [the Veteran 
and his wife] state that his swallowing problems 
are getting worse.  If his dysphagia were due to 
seizures, it would be expected to get better, not 
worse, with treatment.  Fifth, based on his 
swallow evaluation of March 2006, there is clear 
evidence of oral mechanical dysfunction that is 
contributing to his dysphagia.  Furthermore, the 
report also 

documents impulsivity and reduced safety 
awareness, which suggests that behavior while 
eating (e.g. eating too fast or not chewing 
enough) also is a source of his swallowing 
problems.  Thus, it is less likely as not that his 
dysphagia is due to seizures.

Essentially, then, the resolution of this case boils down to 
the two conflicting medical opinions of record.  It is the 
responsibility of the Board to review all the evidence of 
record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals 
for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

In this case, the Board chooses to accord greater probative 
value to the opinion provided by the VA physician.  This 
opinion is simply more logical, in that the explanations are 
thorough, better-supported, and the author does not request 
that adjudicators simply accept that the tumor must have 
existed during service, as the private physician does.  
Rather, the VA physician supports each conclusion reached 
with reference to particular facts from the Veteran's medical 
file and medical history, explaining why it is unlikely the 
Veteran's brain tumor was initially manifest during service 
and why the Veteran's history of difficulty swallowing is 
unrelated to the brain tumor, with reference to the Veteran's 
own history and medical principles.  Additionally, the VA 
physician was clearly more familiar with the Veteran's 
medical history than the private physician.  Despite the 
private physician's claim that he actually treated the 
Veteran, he did not appear to be familiar with the surgical 
procedure to remove it.  Indeed, review of the surgery report 
shows that the physician's name is not listed anywhere on it, 
as involved in the Veteran's care or otherwise.  

We recognize the Veteran's own contentions, and those of his 
wife, as to the date of onset of his tumor; however, as 
neither is not shown to possess the requisite medical 
expertise, their opinions cannot be accorded probative weight 
in this matter.  Generally, lay persons ostensibly untrained 
in medicine can provide personal accounts of symptomatology, 
but cannot provide evidence constituting a medical 
conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim that his brain tumor 
was initially manifested during service or within one year of 
his discharge from service.  No other connection to service 
is shown or postulated in the evidence of record.  Thus 
service connection for residuals of the tumor and residuals 
of the surgery performed to remove the tumor must be denied.

Bilateral hearing loss

The Veteran's service medical records reflect normal hearing 
acuity during service.  The earliest post-service evidence of 
the Veteran's hearing levels contained in the record is dated 
in December 1997.  This private audiological report includes 
the history that the Veteran had been aware of a slight 
hearing loss at the time of his brain tumor surgery in 1985, 
but that communication difficulties worsened following the 
surgery.  Audiologic testing at that time revealed a mild 
left and moderate right sensorineural hearing loss, although 
poor speech discrimination existed even when threshold 
sensitivity in the speech frequencies was within the normal 
range.  Based upon the clinical interview and testing, the 
audiologist concluded that:  

[The Veteran's] hearing and communication 
difficulties appear to have been most adversely 
influenced by the surgery and radiation therapy.  
Since the locus of the problem is cortical, 
pessimistic prospects for addressing the 
difficulty with amplification are predictable.  
[The Veteran's] performance in the aided sound-
field test condition verifies that predictability.  
The overall impact of cortical losses on 
communication ability is considerably greater than 
the data obtained under earphones and with 
amplification in a quiet environment would 
indicate.

A February 2003 VA audiometric examination confirmed the 
presence of bilateral sensorineural hearing loss.  In 
February 2004, a VA audiologist reviewed the Veteran's claims 
file, including his service medical records, and the February 
2003 audiometric test results.  Based upon this review, she 
then opined that because the Veteran's had normal hearing 
levels at the time of his discharge from service in 1970, his 
current hearing loss was not due to his military service, but 
"to some other condition."

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is 
undisputed that the Veteran has a current hearing impairment.  
The question now before the Board is whether any nexus exists 
between service and his currently-shown hearing loss.

During the hearing on appeal, the Veteran contended that 
although he had usually worn hearing protection in the 
service, there were times when he would take the protection 
off during pistol practice, and that such acoustic trauma may 
have caused his current hearing loss.  As noted above, he 
also asserts that the hearing loss may be a side effect of 
his brain tumor and/or the treatment for the tumor. 

Upon review of the evidence of record, the Board concludes 
that service connection on a direct basis is not warranted.  
This lengthy period between the initial demonstration of 
hearing loss and the Veteran's relatively-brief period of 
service weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  As there is no showing of 
hearing loss within one year of the Veteran's discharge from 
service, service connection on a presumptive basis is not 
warranted either.  

The medical evidence of record indicates that the Veteran's 
hearing loss may be largely attributable to the brain tumor 
and the surgery and radiation he received for treatment of 
the tumor.  However, service connection is not in effect for 
the brain tumor and its residuals, and the Board has held in 
this decision that service connection is not warranted for 
the brain tumor and its residuals.  Thus, service connection 
on a proximate causation basis is not warranted, as no 
connection between the brain tumor and service has been shown 
to support a grant of service connection for the primary 
cause of the Veteran's hearing loss.  

Thus, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss.  The benefit sought must be denied.


ORDER

Service connection for chronic residuals of a brain tumor is 
denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


